UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6729


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DESMOND FARMER, a/k/a Slick,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:13-cr-00144-D-1)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Desmond Farmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Desmond Farmer appeals the district court’s order denying Farmer’s 18 U.S.C.

§ 3582(c)(2) (2012) motion for sentence reduction based on Amendment 782 to the U.S.

Sentencing Guidelines Manual (2014). Based on our review of the record, we conclude

that the district court did not abuse its discretion in denying the motion based on the

serious risk Farmer poses to public safety. See United States v. Smalls, 720 F.3d 193,

195 (4th Cir. 2013) (“Whether to reduce a sentence and to what extent is a matter within

the district court’s discretion.”). Accordingly, we affirm for the reasons stated by the

district court. See United States v. Farmer, No. 5:13-cr-00144-D-1 (E.D.N.C. filed

June 11, 2018 & entered June 12, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2